Citation Nr: 0001589	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-17 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of orbital bone fracture with diplopia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to May 
1992.


This appeal arises from a rating decision of November 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO), located in San Juan, Puerto Rico.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran, contends, in essence, that the residuals of his 
service-connected eye condition are more disabling than the 
rating currently assigned indicates.  He also contends that 
his diagnosed diplopia is, contrary to findings of VA, of a 
constant nature.  After a review of the record, the Board 
finds that this case must be returned to the RO for 
additional development and adjudication.  

The veteran is service-connected for "residuals fracture 
orbital bone, left with zygomatic arch and ZMC fractures with 
diplopia, status post surgery."  See RO rating decision of 
April 1993.  

The report of a July 1992 VA visual examination indicates 
that diplopia was constant in all fields without eyeglasses, 
and that no diplopia was shown with eyeglasses.  Esotropia 
was also diagnosed.  

A June 1996 VA opthamologic treatment record shows that the 
veteran was wearing a patch over his left eye and that 
strabismus/diplopia was diagnosed.  


A VA Medical Certificate, dated June 8, 1996, indicates that 
the veteran was afforded a head CT [computed tomography] scan 
on June 6, 1996.  A review of the claims folder fails to 
reveal that this CT report has been associated therein.  
Therefore, it is the opinion of the Board that this CT report 
should be obtained and associated with the veteran's claims 
folder.

Additionally, it is noted that while a Goldman Perimeter 
Chart dated in July 1996 is of record, is shown to contain a 
diagnosis of esotropia, and includes a reference to diplopia, 
the Board notes that it is prohibited from reaching its own 
medical opinion as to the findings shown on such charts.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also of record is the report of a July 1996 VA visual 
examination.  The report noted that the veteran had being 
involved in a traumatic accident to the left side of his face 
while in service and that since that time he had experienced 
diplopia which, while usually corrected by glasses, was 
presently no longer correctable.  The report noted that 
veteran's vision acuity, both near and far, to be corrected 
to 20/20 in the right eye and 20/25 in the left eye.  The 
report also noted that diplopia was manifested and that there 
was no visual field deficit.  The diagnoses were esotropia 
and diplopia.  

Diplopia, or double vision, is rated under Diagnostic Code 
6090 of VA's Schedule for Rating Disabilities.  See 38 C.F.R. 
§ 4.84a (1999).  This code provides that if diplopia exists 
within the central 20 degrees of vision that the equivalent 
visual acuity rating of 5/200 will be assigned.  The notes 
accompanying Diagnostic Code 6090 provide additional guidance 
for rating diplopia disorders.  Specifically, the ratings 
under this code "will be applied to only one eye.  Ratings 
will not be applied for both diplopia and decreased visual 
acuity or field of vision in the same eye.  When diplopia is 
present and there is also ratable impairment of visual acuity 
or field of vision of both eyes the above diplopia ratings 
will be applied to the poorer eye while the better eye is 
rated according to the best corrected visual acuity or visual 
field."  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (2).  
Also, "when the diplopia field extends beyond more than one 
quadrant or more than one range of 

degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation."  38 C.F.R. § 4.84a, Diagnostic Code, Note (3).  
Finally, "when diplopia exists in two individual and separate 
areas of the same eye, the equivalent visual acuity will be 
taken one step worse, but no worse than 5/200."  38 C.F.R. § 
4.84a, Diagnostic Code 6090, Note (4).

38 C.F.R. § 4.77 (1999) provides that the measurement of 
muscle function will be undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye, or of the motor nerves supplying these muscles.  
The measurement will be performed using a Goldmann Perimeter 
Chart as in Figure 2 at 38 C.F.R. § 4.77.  The chart 
identifies four major quadrants (upward, downward, and two 
lateral), plus a central field (20° or less).  The examiner 
will chart the areas in which diplopia exists, and such 
plotted chart will be made a part of the examination report.  
Muscle function is considered normal (20/40) when diplopia 
does not exist within 40° in the lateral or downward 
quadrants, or within 30° in the upward quadrant.  Impairment 
of muscle function is to be supported in each instance by 
record of actual appropriate pathology.  Diplopia which is 
only occasional or correctable is not considered a 
disability.

38 C.F.R. § 4.75 (1999) provides that ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such special examinations should include 
uncorrected and corrected central visual acuity for distance 
and near, with record of the refraction.  Snellen's test type 
or its equivalent will be used.  Mydriatics should be 
routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye, will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.


38 C.F.R. § 4.76 (1999) provides that the usual perimetric 
methods will be employed, using a standard perimeter and 3 
millimeter white test object.  At least 16 meridians 22 1/2 
degrees apart will be charted for each eye.  The charts will 
be made a part of the report of examination.  Not less than 2 
recordings, and when possible 3, will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5°.  This type of 
contraction of the visual field reduces the visual efficiency 
to zero.  Where available the examination for form field 
should be supplemented, when indicated, by the use of tangent 
screen or campimeter.  

In the present case, while a Goldmann visual field graph 
dated in July 1996 has been associated with the record, it is 
the opinion of the Board that the evidence of record, to 
include the July 1996 VA visual examination report, fails to 
provide the requisite medical findings required to rate the 
veteran's diplopia under Diagnostic Code 6090.  As noted 
above, neither the RO nor the Board itself may interpret the 
Goldmann visual field charts; to do so would constitute an 
unsubstantiated medical conclusion.  See Colvin, supra; 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993) 
(distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact which the 
Board, as factfinder, has derived from a review of medical 
evidence which is sufficiently conclusive as to the 
underlying medical issues to enable the Board to render the 
legal determination).

Thus, based upon the above discussion of both the evidence of 
record as well as the cited regulations, it is the opinion of 
the Board that a thorough and contemporaneous medical 
examination should be afforded the veteran in order to 
ascertain and clarify the current level of disability 
associated with his service-connected eye disability.  See 38 
C.F.R. § 3.326 (1999).  When, during the course of review, it 
is determined that further evidence or clarification of the 
evidence is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R. § 19.9 (1999).  This duty to assist includes 
conducting a thorough and 

contemporaneous medical examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should seek to obtain the CT 
scan report noted as part of the June 8, 
1996, VA Medical Certificate.  

3.  Following the above development, the 
veteran should be afforded a 
comprehensive VA ophthalmology 
examination in order to determine the 
degree of visual acuity loss, visual 
field loss, and diplopia associated with 
the service-connected eye disorder.  This 
ophthalmologist must be familiar with the 
use of a Goldmann Perimeter Chart as 
found at 38 C.F.R. § 4.77 (1999).  All 
indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  In 
particular, measurement of central visual 
acuity should reflect best obtainable 
corrected distant vision.  Visual field 
loss should be reported in accordance 
with 38 C.F.R. §§ 4.76, 4.76a (1999).  
The presence or absence of diplopia in 
the various areas of gaze, both centrally 
and in the four major quadrants, as 
identified in the Goldmann Perimeter 
Chart, Figure 2, of 

38 C.F.R. § 4.77 (1999), should be 
determined and plotted on such a chart.  
Any impairment of muscle function found 
is to be supported by a description of 
the underlying pathology.  38 C.F.R. § 
4.77 (1999).  In this regard, the 
examiner must be provided with a legible 
copy of regulations at 38 C.F.R. § 4.77 
(1999) including Figure 2.  The claims 
folder, to include a copy of this Remand, 
must be provided to the examiner in 
connection with the examination.  The 
examiner is specifically requested to 
interpret and express in terms of average 
concentric contraction the findings 
necessary to rate the veteran's 
disability under 38 C.F.R. § 4.84a, 
Diagnostic Code 6090.  The examination 
report should be typed and should include 
the complete rationale for all opinions 
expressed.

4.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

5.  After completion of the above, the RO 
should review the veteran's claim for a 
compensable evaluation for residuals of 
orbital bone fracture with diplopia, on 
the basis of all pertinent evidence of 
record and all applicable statutes, 
regulations, and case law.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information and to 
accord due process of law.  The Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


